Case 4:13-cv-01885 Document 112 Filed on 09/19/19 in TXSD Page 1 of 2
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                               September 19, 2019
                                                                David J. Bradley, Clerk
Case 4:13-cv-01885 Document 112 Filed on 09/19/19 in TXSD Page 2 of 2
